PER CURIAM: *
Defendant Kenneth Wayne Pearson argues that his sentence should be vacated in light of United States v. Booker, — U.S. -, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), and the case remanded to the district court for resentencing. The government does not oppose a remand for the purpose of resentencing. Accordingly, IT IS ORDERED that the defendant’s conviction is REINSTATED. IT IS FURTHER ORDERED that the defendant’s sentence is VACATED and REMANDED to the United States District Court for the Western District of Louisiana for resen-tencing.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.